Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s request for entry of the amended claim set filed 12/20/2020 is acknowledged, but is denied. The proposed amendment to base claim 21, introducing the limitation "…wherein the disease or condition is a hemtopoiteic cancer …" changes the scope and the breadth of the claim. Similarly, amended dependent claim 27, as well as new dependent claims 46-47 recite that the hematopoietic cancer is leukemia, lymphoma or multiple myeloma changes the scope of the examined claims.
The proposed claim amendments raise new issues and require further consideration and/or search. Specifically, the previous rejections over Wu (2014) in view of Wu (2013) were directed to lung cancers. Hematopoietic cancers are unexamined limitations (see more below).
Furthermore, the proposed claim amendments appear to raise issues of new matter. Specifically, the proposed amendment to claim 27 and new claim 47 recite “multiple myeloma” as the species of hematopoietic cancer does not appear to have written support in the originally filed specification.
Finally, the proposed claim amendments present additional claims 46, 47, and 48, without canceling a corresponding number of finally rejected claims (i.e., only claim 43 and 44 were cancelled).
Therefore, proposed amendments to the claims have not been entered.

Claims 21-23, 25, 27, and 29-45 are pending. 

MAINTAINED REJECTIONS
Claims 21-23, 27, 29, 31-34, 38, 41-42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 85:11265-11274, prior art of record).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 85:11265-11274, prior art of record), as applied to claim 21, in further view of Plank et al., (US2010/0221346, filed 1/20/2010).

Claims 27 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 85:11265-11274, prior art of record), as applied to claims 21, in further view of Lyden et al., (US2015/0218651, filed 8/16/2013, prior art of record) and Madhavan et al., (Int J Cancer, 2015, 135:2616-2127, Epub 11/25/2014)

Claim 30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 85:11265-11274, prior art of record), as applied to claim 21, in further view of Folke Olsen et al, (US 2012/0129725, filed 7/07/2010).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2014/0134263, prior art of record) in view of Wu et al., (Anal Chem, 2013, 85:11265-11274, prior art of record), as applied to claims 21, in further view of Lyden et al., (US2015/0218651, filed 8/16/2013, prior art of record)

Claims 21-23, 27, 29, 31-33, 38, 41-42 stand provisionally rejected on the ground of nonstatutory double patenting over claims 1-8, and 10-12 of copending Application No. 15/880,309.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.


RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged.


Applicant's arguments have been fully considered but since they are directed to the amended claim that was not entered, they are considered moot. 
Furthermore, although Applicant has amended the rejected to claims to purportedly be commensurate in scope with the unexpected results presented in Dr. Lee’s declaration, these amendments are unexamined limitations.
	Finally, in regard to Applicant's assertion that independent claim 21 is now commensurate in scope with Dr. Lee’s declaration, this assertion is not persuasive for the following reasons. As stated in the final Office action mailed 10/220/20202, the Examiner admits that Dr. Lee has provided objective scientific evidence that the ILN method encompassed by instant claims that immuno-captures extracellular vesicles with an anti-CD20 antibody biochip and then applies liposomes comprising a miR-29b molecular beacon is significantly more sensitive than the corresponding TLN method encompassed by the teachings of Wu et al. (2013) that immuno-captures lipoplexes comprising a molecular beacon and then applies exosomes (paragraphs 7-10 and Fig. 1 of Lee declaration).  Also, the Examiner has considered Dr. Lee’s statements regarding the superiority of a similar ILN based method using the anti-CD38 antibody to capture extracellular vesicles to which was applied liposomes comprising miR-29b 
	However, it is not clear that these two examples using anti-CD20 and anti-CD38 antibody-coated biochips in conjunction with molecular beacons specific for miR-29b and miR-16 are representative of the greater genus of hematopoietic cancers as claimed. Specifically, Figure 1(c) of Applicant’s specification provides a similar comparison between and ILN and TLN based methods using an anti-CD63 antibody and molecular beacons targeting miR-21 ([0023, 0103], Figure 1). Notably, Applicant indicates that “TLN and Ab-ILN biochips for the same patients (show) good agreement” [0023], wherein the ILN and TLN based methods show similar sensitivities for detection. Since the data provided by Dr. Lee’s declaration using anti-CD20 and anti-CD38 appears to be in direct contradiction to the data provided in Fig. 1(c) of the specification with anti-CD63, the Examiner has concluded that the evidence in Dr. Lee’s declaration is not commensurate in scope with the claimed invention. It must also be noted that dependent claims 30 and 36-37 are directed to detecting CD63 cancers, thereby making independent claim 21 encompass such anti-CD63 embodiments which are clearly not commensurate in scope with Dr. Lee’s declaration. 
	

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633                                                                                                                                                                                                        

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633